Citation Nr: 0720786	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-04 832	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a low back disability.  

2.  Entitlement to a compensable initial rating for status-
post fracture of the left fifth finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from April 1999 to August 
2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Board notes that the veteran, in his November 2006 
statement, appears to raise a claim of entitlement to an 
increased rating for dermatophytosis.  The RO sent the 
veteran a duty to assist letter in December 2006, but it is 
unclear whether further action has been taken on this claim.  
Therefore, this matter is referred to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  The veteran's low back disability is not manifested by 
ankylosis, limitation of flexion to 30 degrees or less, or 
incapacitating episodes.  

2.  Residuals of fracture to the left fifth finger do not 
include ankylosis or painful scarring.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
low back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.71a, Diagnostic 
Code 5237 (2006).

2.  The criteria for a compensable rating for status-post 
fracture of the left fifth finger have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5230 (2006); DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 2003, the veteran filed claims of service 
connection for a low back disability and status-post fracture 
of the left fifth finger.  These claims were granted in April 
2004, and the veteran subsequently filed a notice of 
disagreement with the initial ratings.  In January 2005, the 
agency of original jurisdiction (AOJ) sent a letter to the 
veteran providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) for the claims for 
increased initial ratings.  In March and October 2006, the 
veteran was provided notice of the regulations on assigning 
disability rating and effective date, in accord with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
claims were subsequently readjudicated after the notice 
letters without, and no prejudice is apparent from the 
record.  The VA has done everything reasonably possible to 
assist the veteran with respect to his claim for benefits, 
such as obtaining medical records.  Based on the foregoing, 
the Board finds that the duties to notify and assist have 
been satisfied with no prejudice resulting from adjudicating 
the claims at this time.  

Discussion

At the outset, the Board notes that the veteran's increased 
rating claims involve an appeal from the initial assignment 
of a disability rating.  As such, the claims require 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

I.  Low back disability

Factual background

A May 2003 private treatment record reports that a magnetic 
resonance imaging (MRI) findings of a broad-based disc bulge 
at L5/S1.  See May 2003 Johnson Pain Clinic record.  

A December 2003 VA treatment record reports that the veteran 
had flexion to 100 degrees, extension to 30 degrees, 
bilateral bending to 40 degrees, and bilateral rotation to 45 
degrees.  The veteran was able to walk normally without a 
limp, and there was no spasm or tenderness of the spine.  
Sensation was normal, there were no weaknesses, and knee and 
ankle jerks were present and symmetrical.  Straight leg 
raises were 90 degrees and bilateral.  X-ray results 
indicated that the lumbar spine was within normal limits.  
The veteran was assessed with chronic low back strain by 
history. 

A VA examination was conducted in February 2004.  The record 
reports the veteran's history of low back pain and stiffness, 
with no radicular symptoms or bladder or bowel dysfunction.  
The veteran walked without guarding and no guarding was noted 
with changing positions from standing, sitting, or lying.  
There was mild tenderness to palpation, with no masses or 
warmth.  The veteran could forward flex the lumbar spine to 
90 degrees.  He could extend to 30 degrees, bilateral bend to 
45 degrees, and bilateral rotate to 40 degrees.  The veteran 
could toe and heel walk, and he had full motor strength in 
his lower extremities.  He had negative straight leg raising 
bilaterally, and there was no numbness in his legs.  Deep 
tendon reflexes were full and symmetrical.  X-ray imaging 
showed no evidence of fracture or spondylolisthesis and 
normal alignment of the spine.  The veteran was diagnosed 
with lumbar strain, with no evidence of acute bony injury, 
radiculopathy, or degenerative disc disease (DDD).  

A July 2004 orthopedic record indicates that the veteran was 
seeking another opinion on his low back disability.  The July 
2004 orthopedic consult record reports the veteran's history 
of constant low back pain with no radiation.  Objectively, 
there was generalized tenderness in the low back, but no 
involuntary spasm.  The veteran was able to flex 18 degrees 
and extend 15 degrees.  Motor function was intact and his 
deep tendon reflexes were present and symmetrical.  Straight 
leg raises were approximately 90 degrees ("some 90 
degrees") and they caused "only some back discomfort."  X-
rays showed "very minimal" changes.  The veteran was assessed 
with chronic lumbar strain.  

An August 2004 orthopedic follow up record indicates that the 
veteran complained of persistent low back pain that radiated 
to the right and up his back.  The veteran had some 
generalized tenderness in the lower back but no spasm.  
Straight leg raise was negative and motor function was 
intact.  There was "only mild limitation of motion."  A 
computerized tomography (CT) scan was reviewed and it showed 
"very minimal" degenerative changes.  

A February 2005 VA orthopedic record again reported that the 
veteran had some generalized tenderness throughout his lower 
back but no involuntary spasm.  He had "good range of 
motion."  Straight leg raise was negative, and motor 
function was intact.  An August 2005 VA orthopedic record 
reported that the veteran could extend 15 degrees and flex 80 
degrees.  Straight leg raise was negative.  The veteran had a 
"little hyperlordosis" on standing but no involuntary 
spasm.  A November 2005 VA orthopedic record indicates that 
the veteran had tenderness, but no spasm, negative straight 
leg raises, and "okay" motor function.  Range of motion was 
"good."  The veteran was assessed with degenerative lumbar 
disc and was prescribed a back brace.  

A May 2006 VA orthopedic record indicates that the veteran 
aggravated his back condition in a truck accident.  The back 
was noted to have increased tenderness, particularly on the 
right side, but no spasm.  Straight leg raises caused pain in 
the right lower back.  Deep tendon reflexes were present and 
motor function was "okay."  

A December 2006 VA orthopedic record reports that the veteran 
had no obvious limp and he was able to squat, heel to toe 
walk, and "duck waddle" 5 steps.  He was able to flex 80 
degrees, extend 20 degrees, right lateral flex 15 degrees, 
and left lateral flex 20 degrees.  Deep tendon reflexes were 
1-2 bilaterally at the patella.  There was good sensation in 
the lower legs to spiked wheel testing and 2-point 
discrimination was within normal limits.  Straight leg raises 
was negative to 60 degrees on the left and to 50 degrees on 
the right.  The veteran had good muscle strength of the 
quadriceps and hamstrings bilaterally.  The veteran was 
assessed with "chronic lower back pain related to 
[degenerative disc disease/degenerative joint disease] per 
available data in chart."  

Analysis

The General Rating Formula for the Spine (General Rating 
Formula) provides a rating in excess of 20 percent for 
unfavorable ankylosis, favorable ankylosis, or limitation of 
forward flexion to 30 degrees or less.  The proper rating 
under the Formula is determined without regard to symptoms 
such as pain, pain (whether or not it radiates), stiffness, 
or aching in the area of the spine affected by residuals of 
injury or disease.  Unfavorable ankylosis is defined as a 
condition in which the entire cervical, thoracolumbar, or 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Favorable ankylosis is fixation of a spinal 
segment in neutral position (zero degrees).  See General 
Rating Formula, Note 5.  A separate rating may be assigned 
for any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment.  
See General Rating Formula, Note 1.  

After reviewing the record, the Board concludes that a rating 
in excess of 20 percent is not warranted during any portion 
of the rating period on appeal.  There is no finding of 
ankylosis and the records indicate that the veteran has range 
of motion in his spine; there is no fixation.  The records 
also do not generally indicate that the veteran has flexion 
to 30 degrees or less.  Although the July 2004 VA orthopedic 
record reports that the veteran was only able to flex 18 
degrees, all subsequent treatment records, including a record 
from August 2004, report flexion to at least 80 degrees or 
findings of "mild" limitation of motion or "good range of 
motion."  The evidence as a whole does not most nearly 
approximate a finding of limitation of flexion to 30 degrees 
or less.  Moreover, in reaching this conclusion, the Board 
has considered additional functional limitation due to 
factors such as pain, weakness, fatigability or 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  However, while the 
records consistently reflect generalized tenderness, the 
evidence does not establish that such tenderness caused 
additional functional limitation such that the veteran's 
disability picture is analogous to the criteria for a 40 
percent evaluation.  

The Board further finds that a separate rating for any 
associated objective neurologic abnormalities is also not 
warranted.  Indeed, the competent evidence essentially 
indicates normal neurologic findings.  For example, sensation 
was normal in a December 2003 VA treatment record.  Knee and 
ankle jerks were present and symmetrical.  Additionally, VA 
examination in February 2004 showed full motor strength in 
the lower extremities, with negative straight leg raising 
bilaterally.  There was no numbness in the legs and deep 
tendon reflexes were full and symmetrical.  Straight leg 
raise testing was again negative in an August 2005 orthopedic 
follow up record, and again in a November 2005 clinical 
record.  Finally, a December 2006 VA orthopedic record 
revealed that the veteran had good sensation in the lower 
legs to spiked wheel testing and 2-point discrimination was 
within normal limits.  The veteran also had good muscle 
strength of the quadriceps and hamstrings bilaterally.

The competent evidence does occasionally reflect positive 
straight leg findings.  This was seen in December 2003 and 
December 2006.  However, the overall evidence, as detailed 
above, does not demonstrate neurologic symptomatology 
approaching even noncompensable levels.  As the weight of the 
evidence indicates essentially normal neurologic findings, 
assignment of a separate evaluation pursuant to Note 1 of the 
General Rating Formula is not for application.  

It is further noted that the veteran here has been diagnosed 
with degenerative disc disease (DDD).  However, a rating in 
excess of 20 percent based on Intervertebral Disc Syndrome is 
not possible here.  The Formula for Rating IDS provides a 
rating in excess of 20 percent for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks in the previous 12 
months.  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  The evidence of record does not contain any 
complaints of flare-ups or incapacitating episodes, and there 
is no evidence, or even allegation, of doctor-prescribed 
bedrest.  Consequently, a rating in excess of 20 percent is 
not warranted under the Formula for rating intervertebral 
disc syndrome.  

In conclusion, there is no basis for an evaluation in excess 
of 20 percent for the veteran's low back disability for any 
portion of the rating period on appeal.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Status post fracture of the left 5th finger

Throughout the rating period on appeal, the veteran is 
assigned a noncompensable rating under Diagnostic Code (DC) 
5230 for residuals of a fracture to the left "little" 
finger.  The records indicate that the veteran is left-hand 
dominant.  See, e.g., February 2004 VA examination record.  

A February 2004 VA examination record reports the veteran's 
history of fracturing his left fifth metacarpal, with a 
subsequent screw fixation in 2001.  The veteran then had a 
refracture in 2002, which was treated with casting.  The 
record reports the veteran's complaints of mild pain and 
soreness around the area with heavy lifting activities.  The 
veteran denied any functional deficits in the hand, and no 
numbness or tingling was noted.  There was no problem with 
wounds.  Examination of the left hand demonstrated a well-
healed 3 centimeter surgical incision.  There was a slight 
decrease in prominence of the metacarpophalangeal joint at 
the 5th digit in comparison to the right side.  There was no 
rotational malalignment of the finger, and the veteran had 
full grip without overlap.  The finger had full flexion and 
extension, and there was no pain to palpation over the 
fracture site.  X-ray images showed previous fracture, which 
appeared well healed.  There was only slight volar angulation 
of the apex dorsal of the fracture site that was healed.  The 
veteran was assessed with status-post left fifth metacarpal 
fracture with no significant residual deficit and mild 
discomfort with heavy use in the area.  

An August 2004 VA treatment record reports the veteran's 
complaint of left fifth metatarsal pain since an injury in 
July 2004.  The record notes that the left hand had good 
function with no gross deformity.  The veteran was assessed 
with status-post trauma to the left hand.  A subsequent 
August 2004 VA treatment record indicates that there was some 
tenderness between the fourth and fifth metacarpals.  The 
record reports that x-ray images were reviewed, and alignment 
was good.  The examiner saw no evidence of recurrent 
fractures.  The veteran was assessed with left hand sprain, 
and the examiner stated that he believed that the left hand 
pain would resolve gradually.  The veteran was seen for a 
follow-up in November 2004, and the record indicates that the 
left hand examination was unremarkable.  The examiner opined 
that there was probable traumatic arthritis of the left hand.  

A February 2005 VA treatment record reports that the veteran 
had little tenderness in the area of the fourth and fifth 
metacarpals but "near-normal" range of motion.  The veteran 
was diagnosed with tenosynovitis of the left hand.  An August 
2005 treatment record reports that the veteran had a healed 
surgical scar over the fifth metacarpal.  The veteran could 
extend his fingers but the metacarpal phalangeal joint of the 
little finger hyperextended about 20 degrees.  The veteran 
had "a little trouble" getting a fully closed fist with the 
little and ring fingers.  There was some generalized 
tenderness over the thenar muscles, although no real 
swelling.  The veteran was assessed with tenosynovitis of the 
left hand.  A November 2005 VA treatment record reports that 
the veteran had tenderness at the base of the left little 
finger, but he also had a "good grip."  

A May 2006 VA treatment record notes that the left hand was 
doing "about the same" but was aggravated by repetitive 
activities.  The veteran was noted to have tenderness at the 
ulnar side but also a good grip.  

The Court has emphasized that when assigning a disability 
rating for an orthopedic disability, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect any functional limitation that is due 
to pain that is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  38 C.F.R. § 4.45.  

DC 5230, which rates limitation of motion of the little 
finger, does not provide a compensable rating, so a higher 
rating is not available under that diagnostic code.  A 
noncompensable rating is also the highest rating authorized 
for ankylosis of the little finger.  See 38 C.F.R. § 4.71a, 
DC 5227.  A note accompanying DC 5227 states that the rater 
should also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  In general, 
however, for ankylosis to be considered an approximation of 
amputation, both the metacarpophalangeal and proximal 
interphalangeal joints of a digit should be ankylosed.  
Additionally, the joints should be in extension or full 
flexion or there should be rotation or angulation of a bone.  

Although a compensable rating is provided for amputation of 
the little finger under DC 5156, the veteran's left little 
finger disability does not approximate amputation, even when 
considering DeLuca factors.  Indeed, the veteran is noted to 
have "near-normal" range of motion of the hand with a good 
grip, no report of pain except after heavy lifting or 
repetition, and no finding of functional loss.  Additionally, 
there are no findings of ankylosis of either the 
metacarpophalangeal or proximal interphalangeal joints of the 
left little finger.  Consequently, a compensable rating is 
not warranted under DC 5156 at any time during the rating 
period on appeal.

Additionally, although the veteran has been noted to have 
"probable traumatic arthritis of the left hand," a 10 
percent rating under DC 5010 is not appropriate.  DC 5010 
requires that arthritis be established by x-ray findings.  In 
this case, there are no x-ray findings establishing 
arthritis; instead, the record just contains an examiner's 
opinion of "probable traumatic arthritis."  Subsequent x-
ray images did not establish that diagnosis, however, and the 
veteran is currently diagnosed with tenosynovitis, rather 
than arthritis.  Consequently, a compensable rating is not 
warranted under DC 5010.

A compensable rating is also not warranted for the scar 
associated with the residuals of fracture to the left little 
finger.  The veteran's scar measures 3 centimeter, is limited 
to his left little finger, and is consistently noted to be 
well healed.  There are no findings of underlying tissue 
damage, indicating that the scar is superficial.  See 
38 C.F.R. § 4.118.  Additionally, there is no indication that 
the veteran has limitation of motion of the little finger due 
to scarring, or that the area over the scar is unstable, 
meaning that the skin is frequently lost.  The only possibly 
applicable rating code, DC 7804, provides a 10 percent rating 
for a superficial scar that is painful on examination.  The 
records do not indicate that the scar is painful on 
examination, however.  Consequently, a rating in excess of 10 
percent is not warranted for scarring at any time.  

In conclusion, there is no basis for a compensable evaluation 
for the veteran's status-post fracture of the left fifth 
finger for any part of the rating period on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Final considerations

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.




ORDER

An initial rating in excess of 20 percent is not warranted 
for a low back disability.  

A compensable initial rating is not warranted for status-post 
fracture to the left fifth finger.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


